Per Curiam.
In light of the testimony of witnesses that defendant had stated that he had authorized his brother to bribe the complaining witness in order to keep the latter away from the trial, the testimony of the complaining witness that a person, who stated that he was a brother of defendant, had paid him $250 to keep away from the trial was properly admissible. (Adams v. People, 9 Hun, 89.)
On reargument, the judgment of conviction of the County Court of Richmond county should be affirmed.
Present — Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ.
On reargument, judgment of conviction of the County Court of Richmond county unanimously affirmed.